Opinion filed December 15, 2016




                                                In The


            Eleventh Court of Appeals
                                            __________

                                     No. 11-14-00349-CR
                                         __________

                  NATHAN LANDIN GONZALEZ, Appellant
                                                   V.
                         THE STATE OF TEXAS, Appellee


                         On Appeal from the 106th District Court
                                 Dawson County, Texas
                             Trial Court Cause No. 13-7338


                          MEMORANDUM OPINION
        A grand jury indicted Nathan Landin Gonzalez1 of possession of
methamphetamine in an amount of less than one gram in a drug-free zone. See TEX.
HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2010), § 481.134(d) (West Supp.
2016). After the trial court denied his motion to suppress, Appellant pleaded guilty
to the charge of possession of methamphetamine in an amount of less than one gram.

        1
         We note that Appellant’s name is spelled “Nathan Landan Gonzales” in the indictment; however,
during the plea hearing, Appellant told the trial court that his name was spelled “Nathan Landin Gonzalez,”
and the trial court corrected “Landan” to “Landin” and “Gonzales” to “Gonzalez” in the order of deferred
adjudication.
Pursuant to a plea agreement, the State dropped the enhancement for possession of
a controlled substance in a drug-free zone, and the trial court deferred the
adjudication of Appellant’s guilt. The trial court placed Appellant on deferred
adjudication community supervision for a term of four years and ordered Appellant
to pay a fine in the amount of $1,500 and to pay restitution, jointly and severally
with Stanley Lee Williams,2 in the amount of $140. In his sole issue on appeal,
Appellant contends that the trial court abused its discretion when it denied his motion
to suppress. We affirm.
        We review a trial court’s ruling on a motion to suppress under a bifurcated
standard of review. Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim. App.
2000). When the trial court does not make explicit findings of historical facts, we
review the evidence adduced at the suppression hearing in the light most favorable
to the trial court’s ruling. Id. We also give deference to the trial court’s rulings on
mixed questions of law and fact when those rulings turn on an evaluation of
credibility and demeanor. Guzman v. State, 955 S.W.2d 85, 87 (Tex. Crim. App.
1997). Where such rulings do not turn on an evaluation of credibility and demeanor,
we review the trial court’s actions de novo. Id.
        At the suppression hearing, Sergeant Mark L. Sanchez of the Lamesa Police
Department testified that he received a call from dispatch around 11:20 p.m.
regarding a “loud-music complaint” near the area that he was patrolling. Dispatch
did not provide any details regarding the complaint, such as whether the noise was


        2
          Williams was the driver of the vehicle of which Appellant was a passenger at the time of the traffic
stop at issue in this case. Both Appellant and Williams were arrested for possession of drug paraphernalia
and possession of a controlled substance found as a result of the stop, and both filed motions to suppress
any evidence discovered during the stop. The trial court heard and denied both Appellant’s motion to
suppress and Williams’s motion to suppress in the same hearing. Williams has also filed an appeal in this
court in which he challenges the trial court’s denial of his motion to suppress for the same reasons addressed
in this opinion. We have on this day issued a separate opinion in Cause No. 11-14-00348-CR in which we
have affirmed Williams’s conviction for possession of methamphetamine in a drug-free zone arising out of
the same incident at issue in this appeal.
                                                        2
coming from a residence or a vehicle or who made the complaint. Initially, he did
not hear any loud music around him; he was in a marked patrol vehicle and was
parked with his lights off. He heard loud music coming from a source that appeared
to be approaching his location. Shortly thereafter, he witnessed a vehicle being
driven past him, and there was loud music coming from the vehicle. Williams was
driving the vehicle, and Appellant was a passenger. Sergeant Sanchez did not see
Williams or Appellant commit any other violations. He initiated a traffic stop based
on the noise; he believed that Appellant and Williams were in violation of a city
ordinance. Specifically, he believed that the loud music coming from Williams’s
vehicle “disturb[ed] the peace at that hour of the night.” The traffic stop led to the
discovery of a Ziploc baggie that contained methamphetamine.                      The
methamphetamine was found during a search of the vehicle after Sergeant Sanchez
saw a pipe, “commonly used to smoke mari[h]uana,” in plain view in the center cup
holder.   Both Appellant and Williams were arrested for possession of drug
paraphernalia and for possession of a controlled substance.
      Appellant did not testify at the suppression hearing; however, Williams
testified that he was playing music in his vehicle but that he did not believe that it
was loud or that he was disturbing the peace. On cross-examination, Williams
explained that he had an Alpine stereo with custom speakers and a subwoofer. He
conceded that the music could be heard from outside the car even when the windows
were “rolled up.”
      Appellant argues that Sergeant Sanchez did not have reasonable suspicion to
stop him and Williams because Sergeant Sanchez could not have reasonably
concluded that they were violating the city noise ordinance. Appellant contends that
there was no nexus between the calls from dispatch and Williams’s vehicle. The
State argues that, regardless of whether Appellant and Williams were actually in
violation of the noise ordinance, Sergeant Sanchez was in possession of specific
                                          3
articulable facts that supported a reasonable suspicion that a violation was in
progress or had been committed.
       A temporary detention is lawful when it is supported by reasonable suspicion.
Balentine v. State, 71 S.W.3d 763, 768 (Tex. Crim. App. 2002). Reasonable
suspicion exists “when the detaining officer has specific articulable facts, which
taken together with rational inferences from those facts, lead him to conclude that
the person detained actually is, has been, or soon will be engaged in criminal
activity.” Woods v. State, 956 S.W.2d 33, 38 (Tex. Crim. App. 1997); see also
Terry v. Ohio, 392 U.S. 1, 21 (1968) (“[T]he police officer must be able to point to
specific and articulable facts which, taken together with rational inferences from
those facts, reasonably warrant that intrusion.”). In determining whether reasonable
suspicion exists, we consider the totality of the circumstances under an objective
standard. Garcia v. State, 43 S.W.3d 527, 530 (Tex. Crim. App. 2001). The
subjective intentions or motives of the officer are irrelevant to the determination. Id.
Thus, we look to see whether the facts available to the officer at the moment of the
detention would warrant a reasonably prudent officer to believe that the detention
was appropriate. Terry, 392 U.S. at 22.
       Section 8.02.001 of the Code of Ordinances for the City of Lamesa provides
the following:
       It shall be unlawful for any person to knowingly or wantonly use or
       operate or cause to be used or operated any mechanical or electrical
       device, machine, apparatus, or instrument which causes or produces
       any sound or noise which is reasonably calculated to disturb the peace
       and good order of the neighborhood or the persons owning, using or
       occupying property within the city.3
       Sergeant Sanchez testified that he believed that the music was loud and that it
was disturbing the peace. He believed that Appellant and Williams were in violation

       3
          LAMESA, TEX., CODE OF ORDINANCES ch. 8, art. 8.02,                   §   8.02.001   (1998),
http://z2codes.franklinlegal.net/franklin/Z2Browser2.html?showset=lamesaset.
                                                    4
of the city noise ordinance and, therefore, initiated a traffic stop. During the
suppression hearing, defense counsel argued that the call from dispatch was
unreliable because it did not contain specific information to link the complaint to
Williams’s vehicle and because Sergeant Sanchez did not hear the music from
Williams’s vehicle until approximately five minutes after the call.         However,
Sergeant Sanchez did not detain Appellant and Williams based solely on the call
from dispatch. He was in the area because of the call from dispatch, but he detained
Appellant and Williams because he believed, based on personal knowledge, that they
were disturbing the peace by playing loud music at night.
      The facts available to Sergeant Sanchez at the moment of the detention would
warrant a reasonably prudent officer to believe that Appellant and Williams were
knowingly operating a stereo to produce a “sound or noise which [wa]s reasonably
calculated to disturb the peace.” Sergeant Sanchez testified to specific articulable
facts that supported a belief that Appellant and Williams were in violation of the city
ordinance; therefore, he had reasonable suspicion to detain Appellant and Williams.
Therefore, we hold that the trial court did not err when it denied Appellant’s motion
to suppress. We overrule Appellant’s sole issue on appeal.
      We affirm the order of the trial court.




                                                JIM R. WRIGHT
                                                CHIEF JUSTICE
December 15, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                          5